

115 HR 4755 IH: Federal Reserve Regulatory Oversight Act
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4755IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2018Mr. Davidson introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Reserve Act to bring the non-monetary policy related functions of the Board of Governors of the Federal Reserve System into the appropriations process, and for other purposes. 
1.Short titleThis Act may be cited as the Federal Reserve Regulatory Oversight Act. 2.Bringing the non-monetary policy related functions of the Board of Governors of the Federal Reserve System into the appropriations process (a)In generalThe Federal Reserve Act is amended by inserting after section 11B the following: 
 
11C.Appropriations requirement for non-monetary policy related administrative costs 
(a)Appropriations requirement 
(1)Recovery of costs of annual appropriationThe Board of Governors of the Federal Reserve System and the Federal reserve banks shall collect assessments and other fees, as provided under this Act, that are designed to recover the costs to the Government of the annual appropriation to the Board of Governors of the Federal Reserve System by Congress. The Board of Governors of the Federal Reserve System and the Federal reserve banks may only incur obligations or allow and pay expenses with respect to non-monetary policy related administrative costs pursuant to an appropriations Act. (2)Offsetting collectionsAssessments and other fees described under paragraph (1) for any fiscal year— 
(A)shall be deposited and credited as offsetting collections to the account providing appropriations to the Board of Governors of the Federal Reserve System; and (B)shall not be collected for any fiscal year except to the extent provided in advance in appropriation Acts. 
(3)LimitationThis subsection shall only apply to the non-monetary policy related administrative costs of the Board of Governors of the Federal Reserve System. (b)DefinitionsFor purposes of this section: 
(1)Monetary policyThe term monetary policy means a strategy for producing a generally acceptable exchange medium that supports the productive employment of economic resources by reliably serving as both a unit of account and store of value. (2)Non-monetary policy related administrative costsThe term non-monetary policy related administrative costs means administrative costs not related to the conduct of monetary policy, and includes— 
(A)direct operating expenses for supervising and regulating entities supervised and regulated by the Board of Governors of the Federal Reserve System, including conducting examinations, conducting stress tests, communicating with the entities regarding supervisory matters and laws, and regulations; (B)operating expenses for activities integral to carrying out supervisory and regulatory responsibilities, such as training staff in the supervisory function, research and analysis functions including library subscription services, and collecting and processing regulatory reports filed by supervised institutions; and 
(C)support, overhead, and pension expenses related to the items described under subparagraphs (A) and (B).. (b)Effective dateThe amendments made by this section shall apply with respect to expenses paid and fees collected on or after October 1, 2018. 
